MENotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s amendment and arguments filed 03/23/2021 have been entered. Claims 1-8 are pending.  
Response to Amendments and Arguments
Objection to claim 3 is withdrawn based on applicant’s amendments made in the claim.
Rejection of claims 1-8 under 5 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are maintained.
Applicant's arguments filed have been fully considered but they are not persuasive as follows:

Response to applicant’s arguments with respect to the rejections of the claims under 5 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph

	Applicant’s argues (see pg.8) 
Regarding the first issue that “the term [a, b] frequency band range is ambiguous. Applicant respectfully submits that the claimed invention teaches to perform frequency point matching on the transmission between the communication initiator or the communication responder through the frequency sweep. Therefore, the frequency band range of the claimed invention is not limited to a specific interval or range, and a person 
Examiner Response
The claim does not define the “a” and “b” in the frequency range [a-b] as being any arbitrary frequency numbers in any arbitrary frequency band. Therefore, the range [a-b] is indefinite and, may also raise the question of enablement. That is, is the terminal enabled to scan frequencies in all known and unknown frequency bands? Applicant required to explicitly define the frequency range [a-b] in the claim that provides sufficient antecedence basis therefor.

Applicant’s argues (see pg.8)
	Regarding the second issue that “the term frequency point’ is uncommon and inconsistent with accepted meaning” and that “the whole meaning of the limitation may broadly be understood to mean: scan to find and select free/unused/unoccupied frequency channel. Applicant respectfully submits that in the claimed invention, the frequency point and the frequency channel have different meanings. The frequency point in the claimed invention refers to a single radio frequency instead of a channel.
	Examiner response
	Examiner acknowledges applicant’s confirmation that a single frequency is used selected and used in transmission of said calling signal. Corresponding rejection of the feature is withdrawn.
Applicant argues (see pgs.8-9)
	Regarding the third issue that "the limitation 'perform frequency point matching' is unclear," Applicant respectfully submits that a person having ordinary skill in the art should be able to understand that in the claimed invention, the frequency point is selected from the [a, b] frequency band range through the frequency sweep for matching the single radio frequency used for the transmission between the communication initiator or the communication responder. That is, the frequency point matching is not limited to being performed on the received frequency or transmission frequency, but is performed on the single radio frequency used for the transmission between the communication initiator or the communication responder.
Examiner Response:
Examiner notes that the claim does not define the frequency band [a-b] as explained in the above response. 
	
Applicant argues (see pg.9)
Regarding the fourth issue that "the limitation '... by checking packet header information' is unclear," Applicant respectfully submits that lines 19-22 on page 3 of the specification of the present application recite that "the communication responder receives a packet; if the receiving frequency point or the transmitting frequency point is different, transmission of the packet is terminated, and the transmitting frequency point is updated to be the received frequency point for a next packet transmission  


Examiner response:
          Examiner notes that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Applicant needs to explicitly provide antecedence basis for said “packet” in the claim as explained by the above applicant arguments. 
Further, the claim recites: ”. . ., and transmits a calling signal to the responder, etc.” Therefore, it is also unclear whether said packet is the same as the recited “calling signal” or is any arbitrary packet received by the responder in any arbitrary frequency point in a corresponding arbitrary frequency band. Furthermore, it is unclear what is exactly checked in the packet header information. For example, if X is found in the header information, it means the frequency point swept by the responder matches the frequency point of the initiator/sender. 

Applicant argues (see pg.9)
Regarding the fifth issue that "the term 'calling signal' is indefinite," Applicant respectfully submits that a person having ordinary skill in the art should be able to understand that the calling signal in the claimed invention is a start signal when the transmitter and the receiver are connected based on the frequency range of the wireless communication technology used. When Bluetooth or WiFi wireless communication technology is used, the calling signal may be a beacon signal.


Examiner response
Examiner notes that the term “calling signal” is indefinite because its not standard and known term and/or defined in the specifications. As explained by applicant above, typical known/standard signal is a beacon signal, for example. 

Applicant argues (see pg.9-10)
Regarding the sixth issue that "the limitation 'the intelligent frequency-shift anti-interference process comprises the steps of: interference detection: a threshold value is set real-time detection is performed on a channel of the communication initiator and the communication responder after a link is established between the communication initiator and the communication responder, and a detected value is compared with the threshold value to determine whether an interference exists; etc.” is unclear," Applicant respectfully submits that according to the recitation of "communication initiation: the transmitting node serving as a communication initiator senses a frequency spectrum   of a receiving   node serving as a communication responder" in claim 1, a person having ordinary skill in the art should be able to understand that this step is performed by the transmitting node (that is, the communication initiator). Regarding the detected value, a person having ordinary skill in the art should be able to understand that it is the signal to noise ratio (SNR) or signal to interference plus noise ratio (SINR) used to determine the interference.
Examiner response
Examiner first notes that prior art of the record (Zou), for example recites: the status of each active channel can be determined by examining the link quality, the RSSI, the retry percentage and certain IP level information also included in these periodic messages (see Zou, par. 0029). Therefore, several parameters may be detected and/or measured. .Examiner further notes that the  step of “interference detection” may be performed by any other known, or unknown, RAN or network entity, such as a base station or network controller, for example, and does not necessarily needs to be performed by the terminal as argued. Secondly, the feature is narrative in nature. That is, the feature recites “a threshold is set”, “real time detection is performed”, etc. The claim does not show the entity which has set said threshold and performed the detection, for example, and whether said threshold has been set one time by said entity and/or obtained by the terminal for detection usage or is set by some entity each time interference detection is performed.  

Applicant’s argues (see pg.10)
Applicant respectfully submits that in the claimed invention, avoidance negotiation is performed by the receiving node (that is, the communication responder). In addition, regarding the description that "transmission of the packet is terminated," in the claimed invention, it is determined whether the current frequency point is the same by receiving the packet. If the frequency point is different, update is performed to ensure that the two ends of the transmission use the same frequency point, and this mechanism is used to eliminate interference. Therefore, in the claimed invention, the transmission is terminated when the packet is received on a different channel. 


Examiner response
Examiner notes the claim does not recite said avoidance negotiation is performed by the receiving node. The recited step may be performed by any other known, or unknown, RAN and/or network entity, such as a base station or network controller, for example, and does not necessarily needs to be performed by the terminal as argued.
All rejections of the claims under 5 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are therefore maintained.


Response to applicant’s arguments with respect to the rejections of the claims under 35 U.S.C. 103
Applicant argues (see pg. 12)
Though Zou discloses that a connection can be established between the nodes and that routers can choose a designated wireless channel to avoid wireless interference, however, Zou does not disclose when it is in the start-up phase, it will first "senses a frequency spectrum" to determine the "idle frequency point" in the "[a, b] frequency band range," and then sends the "calling signal" as recited in claim 1. Therefore, Zou uses a technical solution different from that of claim 1 in the start-up phase of the wireless connection between nodes.
Examiner response:
Examiner notes that Zou explicitly and clearly discloses: 
Each node periodically senses the medium to determine whether a channel is "clear", or not in use by some other device, and can be used to transmit traffic. To the extent that any channel is not "clear", this measure can be used as an indication that both 802.11 interference and non-802.11 interference may be present on the channel. So in other words, if the idle percentage on any particular channel is high, this is an indication that the channel has a low level of interference, and vice versa, etc., in the event that a particular channel has a high level of interference, it may not be possible for a node to transmit management frames, such as a beacon or probe response frame). See Zou, par. 0024, as quoted in the prior Office action.

Applicant argues (see pg.12)
Second, claim 1 recites "frequency point matching: the communication responder performs a frequency sweep operation in the [a, b] frequency band range, and performs frequency point matching for the communication initiator by checking packet header information; and if the matching is successful, the communication responder obtains an idle frequency point through the frequency sweep again, and transmits a response signal to the communication initiator.", etc. According to the above, Zou "senses the medium to determine whether a channel is 'clear."' That is, the node can determine whether the wireless channel is available. However, Zou determines it by measuring the noise level of the wireless signal, while claim 1 determines whether the frequency point matching is successful by checking the packet header information after performing the frequency sweep. Therefore, Zou uses a technical solution different from that of claim 1 in determining whether the wireless channel is occupied.


Examiner response:
Examiner notes that the feature “performs frequency point matching by checking packet header information” is unclear and therefore indefinite as explained in the rejection of the claim under 112(b). The feature is broadly interpreted to mean perform channel detection in order to determine if there is a transmitted signal therein. Zou, therefore, broadly reads on the feature as quoted in the Office action.

Applicant argues (see pgs.12-13)
Though Zou discloses that when the wireless channel has a high level of interference, the node can sense the channel condition to determine whether to switch or not, however, Zou describes that if the data traffic transmission failure rate (percentage of packets that fil to arrive) rises above some threshold level... a node may determine..."  Based on the above, it is clear that the method of Zou is to determine whether to switch the channel by monitoring whether the data traffic failure rate is higher than the threshold value. In contrast, in claim 1, the packet header information is continuously checked until the link establishment is completed. Therefore, it is clear that Zou uses a technical solution different from that of claim 1.
Examiner response
Examiner notes that the feature “performs frequency point matching by checking packet header information” is unclear and therefore indefinite as explained in the rejection of the claims under 112(b). The feature is broadly interpreted to mean perform channel detection in order to determine if there is a transmitted signal therein. Zou, therefore, broadly reads on the feature as quoted in the Office action.
Applicant argues (see pg.13)
Zou discloses that 11 the status of each active channel can be determined by examining the link quality, the RSSI, the retry percentage and certain IP level information also included in these periodic messages” and the step that “if node 2 detects three sequentially missing periodic messages on channel ‘1 ’, then the process proceeds to step 4.” That is, in Zou, when it is determined that the interference of the wireless channel is too large, the wireless channel is switched. In contrast, claim 1 “obtains an idle frequency point from the [a, b] frequency band range through the frequency sweep to update an original receiving frequency point.” That is, claim 1 performs switching directly after the idle frequency point is obtained by using the frequency sweep between the communication initiator and the communication responder. Therefore, it is clear that Zou uses a technical solution different from that of claim 1.
Examiner response:
Examiner notes that there appears to be no difference in between the claim feature and the teachings of Zou because both perform similar energy level detection in order to determine interference level and also to determine idle channel suitable for switching. Note that claim 1 also recites: . . . interference detection: a threshold value is set, real-time detection is performed on a channel of the communication initiator and the communication responder after a link is established between the communication initiator and the communication responder, and a detected value is compared with the threshold value to determine whether an interference exists, etc.  Also note that the recited “spectrum sensing algorithm”, as means for spectrum sweeping, may broadly be interpreted to mean energy level detection.
Applicant argues (summarized from pgs. 15-17)
Though Zou discloses the mechanism of interference avoidance, Zou describes that “node 1 will ... examine the channel switch request message for the list of acceptable channels and will select the best channel, channel “20 ” for instance, from among all channels in the list to switch to. This decision is based upon a number of factors including the level of interference.” Based on the above, it is clear that the method in Zou is to check whether to switch to one of the available channels in a list according to the degree of interference of each channel.
In contrast, claim 1 “checks whether a receiving frequency point or a transmitting frequency point of the communication initiator or the communication responder is the same every time the communication initiator or the communication responder receives a packet.” Based on the above, it is clear that in claim 1, it is determined whether the current frequency point is the same by receiving the packet. If the frequency point is different, update is performed to ensure that the two ends of the transmission use the same frequency point, and this mechanism is used to eliminate interference. Therefore, it is clear that Zou uses a technical solution different from that of claim 1.
Examiner response:
Zou discloses the status of each active channel can be determined by examining the link quality, the RSSI, the retry percentage and certain IP level information also included in these periodic messages, etc. (par. 0029). Therefore, Zou appears to perform some IP level inspection of the IP packets, such as source and destination addresses, channel number, etc. 
. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the transmitting node serving as a communication initiator senses a frequency spectrum of a receiving node serving as a communication responder in a [a, b] frequency band range, etc.”
The term [a, b] frequency band range is ambiguous rendering the claim indefinite. That is, does applicant mean a specific frequency band having a range between the frequencies “a” and “b”? Does “a” and “b” have any specific values or range of values? Can the frequency band be any frequency band and “a” and “b” be any arbitrary numbers? .... The specification does not provide any details about said term.   The claim is therefore rendered indefinite because it does not provide sufficient antecedence basis for the recited term. Further, a question of enablement may also be valid because it is 
The limitation “the communication responder performs a frequency sweep operation in the [a, b] frequency band range, and performs frequency point matching for the communication initiator [by checking packet header information]” is unclear. First, there is no recitation in the claim of sending or receiving a packet by the transmitter or the responder. Further, it is unclear what is exactly checked in the” packet header information” in order to match the frequency points as recited in the claims. Furthermore, the term “calling signal” is indefinite because it is not defined in the claim or the specifications. The nature of said calling signal is therefore unknown and therefore indefinite.
The limitations “the intelligent frequency-shift anti-interference process comprises the steps of: interference detection: a threshold value is set, real-time detection is performed on a channel of the communication initiator and the communication responder after a link is established between the communication initiator and the communication responder, and a detected value is compared with the threshold value to determine whether an interference exists; etc.” first, it is unclear which entity is performing the recited frequency-shift anti-interference process, e.g., who is setting the threshold and performing said real time detection? Further, the recitation “threshold is set” and “real time detection is performed” is ambiguous because it is unknown whether the recited steps have been performed one time or are performed each time the claimed process is executed.  Furthermore, the “real time detection on the channel; the “detected value” and the “threshold value” are all indefinite because the type of detection and the detected the link quality, the RSSI, the retry percentage and certain IP level information also included in these periodic messages (see Zou, par. 0029). Therefore, several parameters may be detected and/or measured.
The limitations “avoidance negotiation: the intelligent frequency-shift anti-interference autonomous communication system checks whether a receiving frequency point or a transmitting frequency point of the communication initiator or the communication responder is the same every time the communication initiator or the communication responder receives a packet; if the receiving frequency point or the transmitting frequency point is different, transmission of the packet is terminated, and the transmitting frequency point is updated to be the received frequency point for a next packet transmission operation” is unclear. First, the party performing said avoidance negotiation is unknown and so is its relation to the recited transmitter and receiver.  Further, the claim appears to require receiving a packet in order to determine whether the packet is received on a previously agreed upon channel. However, the claim further requires terminating the transmission of the same packet if the packet is received on a different channel.
All dependent claims 2-8 are rejected for the same reason because none of said claims cures the above indicate deficiency.
Further, dependent claims 2-3 and 5-6 are also rejected for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
as a user signal.” See. Claim.3. However, there is insufficient antecedent basis for said “user signal” and/or how it is modulated.
The limitation “the communication initiator and the communication responder negotiate the frequency point of both parties through a consistency negotiation method.” As recited in claim 5 is indefinite because the recited “consistency negotiation method” is unknown.
The limitations “the packet comprises. . . , the operation state of the communication initiator and the communication responder; the frequency hopping point is used for negotiating a frequency point of communication between the communication initiator and the communication responder, as recited in claim 6 are indefinite because the meaning of “operation state” and “the frequency point of communication” are unknown.
In conclusion, the claims are generally narrative in nature and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
For examining purposes, claim 1 is broadly interpreted to be directed to establishing direct communication (d2d) between two communication devises, e.g. using short range link such as Bluetooth or WiFi, etc., and using an empty channel in a corresponding frequency band, communicating data packets using said channel, checking, by the two devices,  level of interference in said channel after receiving a data packet in the channel from the other device, terminate transmission of a subsequent data 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1, 4-5, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Zou; Xu (US 2009/0129273 A1), hereinafter (“Zou”), in view of LEE, et al. (US 2017/0215213 A1), hereinafter (“Lee”).

Claim 1
Zou discloses a method and an apparatus for avoiding collision in a Bluetooth reconnection procedure in a system comprising a transmitting node, a receiving node, and an interference node (abstract; fig.1, wireless mesh communication network includes a plurality of wireless routers which can be managed in a hierarchical manner with respect to one another and all of the routers are capable of detecting and avoiding interference on channels over which they communicate with one another), 
wherein the method comprising a communication link establishing process and an intelligent frequency-shift anti-interference process in the communication process, wherein the communication link establishing process comprises the steps of: 
communication initiation: the transmitting node serving as a communication initiator senses a frequency spectrum of a receiving node serving as a communication responder in a [a, b] frequency band range, and selects an idle frequency point in the [a, b] frequency point range according to a sensing result, and transmits a calling signal to the communication responder (fig.1; pars. 0020-0021, each of the six wireless routers 1-6 can establish a communication link with one or more other wireless routers using particular communication channels which are represented in this Figure as channels 1, 2, 3, 4 and 20. In the preferred embodiment of the invention, wireless communications network 10 operates according to a protocol specified in the IEEE 802.11 standard, etc., possible for a node to transmit management frames, such as a beacon or probe response frame); 
frequency point matching: the communication responder performs a frequency sweep operation in the [a, b] frequency band range, and performs frequency point matching for the communication initiator by checking packet header information; and if the matching is successful, the communication responder obtains an idle frequency point through the frequency sweep again, and transmits a response signal to the communication initiator (par. 0024, Each node periodically senses the medium to determine whether a channel is "clear", or not in use by some other device, and can be used to transmit traffic, etc., in the event that a particular channel has a high level of 
 and link establishment negotiation: the communication initiator performs spectrum sensing in the [a, b] frequency band range while transmitting the calling signal to the communication responder, and performs frequency point matching for the communication responder by checking packet header information, until link establishment between the communication initiator and the communication responder is completed (par. 0024, In the event that a particular channel has a high level of interference, it may not be possible for a node to transmit management frames, such as a beacon or probe response frame, etc.); and
the intelligent frequency-shift anti-interference process comprises the steps of: interference detection: a threshold value is set, real-time detection is performed on a channel of the communication initiator and the communication responder after a link is established between the communication initiator and the communication responder, and a detected value is compared with the threshold value to determine whether an interference exists; spectrum sensing: if the intelligent frequency-shift anti-interference autonomous communication system detects the presence of the interference, the intelligent frequency-shift anti-interference autonomous communication system performs a frequency sweep operation on the [a, b] frequency band by using a spectrum sensing algorithm; the communication initiator or the communication responder obtains an idle frequency point from the [a, b] frequency band range through the frequency sweep to update an original receiving frequency point; and the communication initiator and the communication responder notify each other to use the updated receiving frequency point certain IP level information also included in these periodic messages, etc.,  interference detection module 24B is initialized and in step 5 the interference detection module 24B compares, for each possible channel other than channel "1", the information contained in the active channel status store 24D against pre-determined threshold values and if some or all of the levels associated with particular channels in the store, when compared to the pre-determined threshold levels, are determined to have less that the maximum amount of acceptable interference; fig.4A and par. 0031, node 2 employs the interference detection module 24C of FIG. 2 to broadcast the channel switch request message generated in step 9 of FIG. 3A over channel "1" to all peer nodes within range, which in this case are node 5, node 3 and node 1, etc.); and 
avoidance negotiation: the intelligent frequency-shift anti-interference autonomous communication system checks whether a receiving frequency point or a transmitting frequency point of the communication initiator or the communication responder is the same every time the communication initiator or the communication responder receives a packet; if the receiving frequency point or the transmitting frequency point is different, 
It is noted that Zou appears to be the closet prior art based on a reasonable broad interpretation of the claim as indicated in the above rejection section. Further, for completeness, Lee also discloses method and an apparatus for avoiding collision in a Bluetooth reconnection procedure, comprising:  measuring energy level of a received signal transmitted through a first channel; changing the first channel to the second channel when the energy level is larger than a predetermined threshold value; transmitting a trigger packet to a second device through the second channel; receiving a beacon packet through the second channel from the second device; and establishing a connection with the second device, wherein the first device stores information related to Bluetooth connection with the second device. (See abstract; fig.4; fig.20 and associated text in pars. 0287-0294).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the present application to configure user communications devices with the known device- to-device direct communications interfaces and associated processes for communication via a short link in a shared spectrum band, and further include provisions for  interference detection and avoidance associated channels and spectrum band, as taught by Zou and/or Lee, so as to enable provision of  cost free or 

Claim 4
Zou in view of Lee further teaches [T]he intelligent frequency-shift anti-interference autonomous communication method based on electromagnetic environment learning according to claim 1, wherein the spectrum sensing algorithm comprises full-band sensing and fast-band sensing, and the fast-band sensing is used in the spectrum sensing step to obtain a desired idle frequency point. (Zou, par. 0024, Each node periodically senses the medium to determine whether a channel is "clear", or not in use by some other device, and can be used to transmit traffic; Zou, par. 0028, includes an interference avoidance module (IAM) 24C, wherein  this module 24C includes two functions:  a first IAM function A which operates on the interference factor information detected and stored in active channel status store 24D by the first IDM function A, when a communications link is active. As the result of operating on this information, the first IAM function A can determine that an interference level is such that a channel switch can or should take place, etc., it operates to select the optimum channels from list 24G that the node should switch to in order to most efficiently utilize the network bandwidth. A second IAM function B operates, when a communications link is inactive, to cause the node to passively monitor the medium looking for channels with acceptable levels of interference to use in order to establish a link, etc.).



Zou in view of Lee further teaches [The intelligent frequency-shift anti-interference autonomous communication method based on electromagnetic environment learning according to claim 1, characterized in that, wherein the establishment of the communication link is completely autonomous without the need for any dedicated control channel, and the communication initiator and the communication responder negotiate the frequency point of both parties through a consistency negotiation method. (Zou, par. 0024, each node periodically senses the medium to determine whether a channel is "clear", or not in use by some other device, and can be used to transmit traffic).

Claim 7
Zou in view of Lee further teaches [T]he intelligent frequency-shift anti-interference autonomous communication method based on electromagnetic environment learning according to claim 1, characterized in that, wherein after detecting the interference, the intelligent frequency-shift anti-interference autonomous communication system obtains an idle frequency point by using the spectrum sensing algorithm; during negotiation of the communication initiator and the communication responder, the idle frequency point is encapsulated into a packet to be transmitted to the other party of communication, rather than through a dedicated control channel, and the other party receives and unpacks the packet to obtain the idle frequency point and then updates the transmitting frequency point, thereby implementing frequency-shift avoidance. (Zou, pars. 0024-0025, . ... in the event that interference on the link between nodes 1 and 2 rises to a level which results in the unexpected failure of channel one, the assumption is made that the channel has 

Claim 8
Zou in view of Lee further teaches [T]he intelligent frequency-shift anti-interference autonomous communication method based on electromagnetic environment learning according to claim 1, wherein the intelligent frequency-shift anti-interference autonomous communication system performs interference detection through a double decision mechanism of detecting a signal-to-noise ratio of a channel of the communication initiator and the communication responder in real time and introducing the timeout detection mechanism (Zou, par. 0023, Depending upon whether a link is active or inactive, interference detection by each node 1-6 can be based on a number of different factors. In the event that a link is active, these interference factors can include such parameters as the link quality, which is measured by monitoring parameters like signal strength, signal-to-noise ratio, signal stability and packet jitter for instance, RSSI, retry percentages .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDI ELHAG whose telephone number is (571)270-3187.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAGDI ELHAG/Primary Examiner, Art Unit 2641